UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1187



SEKOUBA FATY,

                                                          Petitioner,

          versus


JOHN ASHCROFT, U.S. Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-504-622)


Submitted:   July 23, 2003                 Decided:   August 18, 2003


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.     Robert D. McCallum, Jr., Assistant
Attorney General, Donald E. Keener, Deputy Director, Greg D. Mack,
Senior Litigation Counsel, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Sekouba Faty, a native and citizen of Mali, petitions for

review of an order of the Board of Immigration Appeals (“Board”).

The order denied his motion to reconsider the Board’s dismissal of

his    appeal   from    the    immigration       judge’s    order    denying   his

applications for asylum and withholding of removal.                      We have

reviewed the record and the Board’s order and find that the Board

did    not   abuse   its   discretion       in    denying   Faty’s    motion   to

reconsider. See 8 C.F.R. § 1003.2(a) (2003). Accordingly, we deny

the petition for review on the reasoning of the Board.                 See In re:

Faty, No. A70-504-622 (B.I.A. Jan. 13, 2003).                  We dispense with

oral    argument     because   the   facts       and   legal   contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                PETITION DENIED




                                        2